STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 were modified in an amendment filed on October 20, 2021.
Claims 1-20 are pending and are allowed.

Double Patenting
In the previous Office action, claims 1-20 were rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, 16-22, and 24 of U.S. Patent No. 10,545,857 (issued to application 15/686005) in view of Baldoni et al. (“Dynamic Message Ordering for Topic-Based Publish/Subscribe Systems”, IEEE, 2012).   In the amendment filed on October 20, 2021, the independent claims were amended to specify (in step (b)) “determining, by the subscriber of the operation topic message, whether the specific operation has failed by exceeding a scheduled allocated time duration.”  This limitation is not specified in or anticipated by any of the claims in U.S. Patent No. 10,545,857 and would not be obvious to ordinary skill in the art when the claims in U.S. Patent No. 10,545,857 are viewed with any other prior art.
Accordingly, the nonstatutory double patenting rejection of claims 1-20 is withdrawn and a terminal disclaimer is not required.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s arguments in the Remarks submitted in the October 20, 2021, amendment with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims under 35 U.S.C. § 103 is withdrawn. 
Applicant presents the argument that the combination of the cited references does not teach the amended independent claims.  Specifically, Applicant argues that “[n]either Lampell nor Baldoni provides, in the claim context of Claim 1, a subscriber of the operation topic message performs steps (b) and (c) "(b) determining, by the subscriber of the operation topic message, whether the specific operation has failed by exceeding a scheduled allocated time duration; and (c) in response to determining, by the subscriber of the operation topic message, that the specific operation has ended successfully, publishing, by the subscriber of the operation topic message, a dependent operation topic message ....".”
Upon consideration of Applicant’s arguments and the amended independent claims 1, 8, and 15, the Examiner agrees.  The combination of Lampell and Baldoni does not explicitly teach or reasonably suggest a subscriber performing the combination of actions specified in steps (b) and (c), particularly the determination of whether the specific operation has failed by exceeding a scheduled allocated time duration recited in step (b).
Further search of the prior art found no prior art which explicitly teaches or reasonably suggests, either alone or in combination, the limitations of the amended independent claims when the claims are considered as a whole.  Some prior art references were found which teach the use of a timeout or scheduling periods.  For example, Walkin et al. (U.S. Patent No. 9,699,260) teaches use of a “time-to-live” for messages to determine whether they should be sent to Independent claims 8 and 15, as amended, contain similar limitations as the amended claim 1. 
Accordingly, claims 1-20 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113